Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is in response to the Application filed 13 July 2021, in which claims 1-5 are being treated on the merits.

Drawings
The drawings were received on 13 July 2021 and 23 September 2021.  The replacement drawings on 23 September 2021 are acceptable because no new matter was added.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "18a" and "18b" have been used to designate the waist strap end portions.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character “23” is not mentioned in the description for Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term Velcro in paras. 3, 17, and 19, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology hook and loop fastener.
The use of the term Kevlar in paras. 20-21, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology poly-para-phenylene terephthalamide.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1 is objected to because of the following informalities:  
Claim 1, “a ballistic plate that has an integrated fabric layer” should read “a ballistic plate configured to have an integrated outer fabric layer”;
Claim 3, “wherein first neck strap end portion is mounted to the bag” should read “wherein the first neck strap end portion is mounted to the bag”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites the limitation, “an improvement for” in the preamble. It is unclear how one having ordinary skill in the art can ascertain how much a ballistic plate can deviate from being a ballistic plate that is improved upon to be considered “an improvement”. For examination purposes, the claim is being interpreted as, “A ballistic plate that has an integrated outer fabric layer, comprising:”. Claim 1 is rejected as best understood by examiner.
Claims 1, 3, and 5 are rejected as being indefinite for failing to particularly point out whether “an adjustable and releasable neck strap” is both adjustable and releasable, or that one of the neck strap portions is adjustable and one of the neck strap portions is releasable. Applicant is advised to clarify which neck strap structure is adjustable and/or releasable. For examination purposes, examiner interprets both neck straps end portions are both adjustable and releasable. Claims 1, 3, and 5 are rejected as best understood by examiner.
Claim 1 recites the limitation "the ballistic plate fabric layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 is further indefinite as it is unclear if the recited ballistic plate fabric layer is the same as the previously recited integrated outer fabric layer. After a full review of Applicant’s specification, it appears the ballistic plate fabric layer is the same as the integrated outer fabric layer. Further, Claim 1 recites "wherein the first neck strap end portion is mounted to the ballistic plate fabric layer at a first upper side portion of the ballistic plate and the second neck strap end portion is mounted to the ballistic plate fabric layer at an opposing second upper side portion of the ballistic plate" and "wherein the first waist strap end portion is mounted to the ballistic plate fabric layer at a first lower side portion of the ballistic plate and the second waist strap end portion is mounted to the ballistic plate fabric layer at an opposing second lower side portion of the ballistic plate", which renders the claim indefinite because it is unclear whether the first and second neck/waist strap end portions are mounted to the ballistic plate fabric layer or mounted to the ballistic plate. For examination purposes, examiner interprets the ballistic plate fabric layer as the same layer as the integrated outer fabric layer, to which the first and second neck strap end portions are mounted. Applicant is further advised to edit the recitations of “the ballistic plate fabric layer” to read “the integrated outer fabric layer” to maintain consistency throughout the claim set. Claim 1 is rejected as best understood by examiner.
Claims 1 and 3, and 5 are rejected as being indefinite for failing to particularly point out whether “an adjustable and releasable waist strap” is both adjustable and releasable, or that one of the waist straps is adjustable and one of the waist straps is releasable. Applicant is advised to clarify which waist strap structure is adjustable and/or releasable. For examination purposes, examiner interprets both waist straps end portions are both adjustable and releasable. Claims 1, 3, and 5 are rejected as best understood by examiner.
Claim 2 recites the limitation, “the improvement of claim 1” in the preamble. It is unclear how one having ordinary skill in the art can ascertain how much a ballistic plate can deviate from being a ballistic plate that is improved upon to be considered “an improvement”. For examination purposes, the recitation “The improvement of claim 1, wherein the ballistic plate fabric layer comprises an anti-spall material” is being interpreted as, “The ballistic plate of claim 1, wherein the integrated outer fabric layer comprises an anti-spall material”. Claim 2 is rejected as best understood by examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2), insofar as is definite, as being anticipated by Walsh et al. (US 2020/0352263 A1).
Regarding Claim 1, Walsh teaches an improvement for a ballistic plate (74) that has an integrated fabric layer (para.31), the improvement comprising: 
an adjustable and releasable neck strap (60; para. 37, where 60 is selectively releasable and can engage with another connector/fastener; examiner notes that fasteners are known in the art to provide adjustment) having a first neck strap end portion (right end portion of 60) and an opposing second neck strap end portion (left end portion of 60), wherein the first neck strap end portion is mounted to the ballistic plate fabric layer at a first upper side portion of the ballistic plate (62) and the second neck strap end portion is mounted to the ballistic plate fabric layer at an opposing second upper side portion of ballistic plate (64); 
and an adjustable and releasable waist strap (40/50; para. 39, where 40/50 are selectively releasable and can engage with another connector/fastener; examiner notes that fasteners are known in the art to provide adjustment) having a first waist strap end portion (40) and an opposing second waist strap end portion (50), wherein the first waist strap end portion is mounted to the ballistic plate fabric layer at a first lower side portion of the ballistic plate (Fig. 2, 40 connected at a 75 portion of 72) and the second waist strap end portion is mounted to the ballistic plate fabric layer at an opposing second lower side portion of the ballistic plate (Fig. 2, 50 connected at a 75 portion of 72).  
Regarding claim 2, Walsh teaches the improvement of claim 1, wherein the ballistic plate fabric layer comprises an anti-spall material (para. 31, where 10 comprises 74, and therefore, is made of aramid fabric).
Regarding claim 3, Walsh teaches a holder (10/70) for a ballistic plate (74), the holder comprising: a bag (10) sized to closely receive a ballistic plate (74; paras. 35-36, where 10 receives 70, comprising 74), wherein the bag has a lower portion (see annotated Fig. 2 below) and an opposing upper portion (see annotated Fig. 2 below) that includes an opening (15) configured to receive the ballistic plate (para. 46 & Fig. 7) and a flap (see annotated Fig. 2 below, highlighted area) for covering the opening (Figs. 2 & 7); 

    PNG
    media_image1.png
    746
    549
    media_image1.png
    Greyscale

an adjustable and releasable neck strap (60; para. 37, where 60 is selectively releasable and can engage with another connector/fastener; examiner notes that fasteners are known in the art to provide adjustment) having a first neck strap end portion (right end portion of 60) and an opposing second neck strap end portion (left end portion of 60), wherein first neck strap end portion is mounted to the bag at a first side (62) of the bag upper portion (para. 34, where the inner compartment of the upper portion of 10 holds 60, and inasmuch as has been claimed, the right end portion of 60 is “mounted” to 10) and the second neck strap end portion is mounted to the bag at an opposing second side (64) of the bag upper portion (para. 34, where the inner compartment of the upper portion of 10 holds 60, and inasmuch as has been claimed, the left end portion of 60 is “mounted” to 10); 
and an adjustable and releasable waist strap (40/50; para. 39, where 40/50 are selectively releasable and can engage with another connector/fastener; examiner notes that fasteners are known in the art to provide adjustment) having a first waist strap end portion (40) and an opposing second waist strap end portion (50), wherein the first waist strap end portion is mounted to the bag at a first side of the bag lower portion (para. 34 & Fig. 2, where 40 passes through 20 of 10, and therefore, mounts to the bag) and the second waist strap end portion is mounted to the bag at an opposing second side of the bag lower portion (para. 34 & Fig. 2, where 50 connected passes through 21 of 10, and therefore, mounts to the bag). 
Regarding claim 4, Walsh teaches the holder of claim 3, wherein the bag comprises an anti-spall material (para. 31, where 10 comprises 74, and therefore, is made of aramid fabric).
Regarding claim 5, Walsh teaches a holder (10/70) of a ballistic plate (74), the holder comprising: 
a bag (10) sized to closely receive a ballistic plate (74; paras. 35-36, where 10 receives 70, comprising 74), wherein the bag includes a bag upper portion (see annotated Fig. 2 of the claim 3 rejection above), a bag lower portion (see annotated Fig. 2 of claim 3 rejection above), and an opening (15) configured to receive the ballistic plate (para. 46 & Fig. 7), wherein the bag comprises an anti-spall material (para. 31, where 10 comprises 74, and therefore, is made of aramid fabric); 
an adjustable and releasable neck strap (60; para. 37, where 60 is selectively releasable and can engage with another connector/fastener; examiner notes that fasteners are known in the art to provide adjustment) having a first neck strap end portion (right end portion of 60) and an opposing second neck strap end portion (left end portion of 60), wherein first neck strap end portion is mounted to the bag at a first side (62) of the bag upper portion (para. 34, where the inner compartment of the upper portion of 10 holds 60, and inasmuch as has been claimed, the right end portion of 60 is ”mounted” to 10) and the second neck strap end portion (64) is mounted to the bag at an opposing second side of the bag upper portion (para. 34, where the inner compartment of the upper portion of 10 holds 60, and inasmuch as has been claimed, the left end portion of 60 is “mounted” to 10); 
and an adjustable and releasable waist strap (40/50; para. 39, where 40/50 are selectively releasable and can engage with another connector/fastener; examiner notes that fasteners are known in the art to provide adjustment) having a first waist strap end portion (40) and an opposing second waist strap end portion (50), wherein the first waist strap end portion is mounted to the bag at a first side of the bag lower portion (para. 34 & Fig. 2, 40 passes through 20 of 10, and therefore, mounts to the bag) and the second waist strap end portion is mounted to the bag at an opposing second side of the bag lower portion (para. 34 & Fig. 2, 50 passes through 21 of 10, and therefore, mounts to the bag).

Conclusion
15The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892 attached to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QT HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732

/MEGAN E LYNCH/Primary Examiner, Art Unit 3732